ACCEPTED
                                                                                        12-14-00342-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                    3/6/2015 4:15:20 PM
                                                                                           CATHY LUSK
                                                                                                 CLERK




                             NO.   t2-14-00342-CR
                                                                      FILED IN
                                                               12th COURT OF APPEALS
STATE OF TEXAS                         S     IN THE                 TYLER, TEXAS
                                       $                        3/6/2015 4:15:20 PM
vs.                                    $     12th   couRT           CATHY S. LUSK
                                                                        Clerk
                                       $
VERA L.    CLERKLEY                    $     OF APPEALS


      MOTIOI{ TO EXTEND TIME TO FILE APPELLANTIS BRIEF

TOTHEHONORABLEJUSTICESOFSAIDCOURT:

      Now comes Vera L. Clerkley, Appellant in the above styled and numbered

cause, and moves this court to grant an extension of time to
                                                               file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and
                                                                     for good

cause shows the following:

      1.    This case is on appeal from the 3rd Judicial District Court of

Anderson CountY, Texas.

      2.    The case below was styled the STATE OF TEXAS vs' Vera L'

Clerkley, and numbered 31399.

      3.AppellantwasconvictedofTheftofProperty>:1500<2K.
                                                                     20,2014'
      4.    Appellant was assessed a sentence of one yeas on october

      5.    Notice of appeal was given on October 22'2014'
                                                                the reporter's
      6.     The clerk,s record was filed on December 15, 2014;

record was filed on January 20,2015'
      7.       The appellate brief is presently due on February 19,2015.

      8.       Appellant requests an extension of time of 15 days from the present

date, i.e. March 6,2015.

      g.       No extension to file the brief has been received in this cause.

      10.      Defendant is currently incarcerated'

      1   1.   Appellant relies on the following facts as good cause for the requested

extension:

               On February 18, 2015 this court entered a Per Curiam Order On

Abatement And Remand.           In that order the trial court was given 30 days      to


supplement the record regarding the       trial court's certification as to Appellant's

right to appeal. A hearing on that issue is set for March 16,2015' Undersigned

counsel evidently misunderstood that order         of Abatement as it applied to    the


briefing deadline.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
                                                                      for
Court grarrtthis Motion To Extend Time to File Appellant's Brief, and
                                                                                   such


other and further relief as the Court may deem appropriate.

                                          RespectfullY submitted,

                                          Wm. M. House.Jr., AttorneY atLaw
                                          800 North Church
                                          Palestine, Texas 75801
                                          Tel: (903) 723-2077
                                          Fax: (903) 723-6323
                                           in. M. House, Jr.
                                         State Bar No. 10045000
                                         wmmhous ej r@embarqmail. com
                                         Attorney for Vera L. ClerkleY




                        CERTIFICATE OF SERVICE

      This is to certiff that on March 6,2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Anderson

County, Texas, by personal delivery.
STATE OF TEXAS                            $
                                          $
COUNTY OF ANDERSON                        $



                                      AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Wm. M. House, Jr., who after being duly sworn stated:

      "I    am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                        Wm. M. House, Jr
                                        Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on

2Ol5,to certify which witness my hand


             CAR0LYN NEWGEi\rr
           MY COMMISSION EXprF,i:.j
               February 11,2017